 



Exhibit 10.1

         
Contract:
  Crowley VMS   Contract Date: 8/29/06 Description:   Twin Screw Heavy Fuel
Burning Ocean Tugs (4) and ATB Barges (4)
Page 1 of 2
       

          Article No.   Title   Page Number
 
  Contract Effective Date   1
Article I
  Description of the Units   1-3
Article II
  Price and Payment   3-5
Article III
  Time and Conditions of Delivery and Acceptance; Title   5-7
Article IV
  Changes in the Plans and Specifications   7-8
Article V
  Liquidated Damages   8-9
Article VI
  Owner Furnished Equipment   9-10
Article VII
  Inspection By Owner’s Representative   10
Article VIII
  Force Majeure   10-11
Article IX
  Warranty   11-14
Article X
  Performance Warranty   14-16
Article XI
  Insurance   16-18
Article XII
  Builder Guarantee   18-19
Article XIII
  Liability and Indemnity   20-22
Article XIV
  No Consequential Damages   22
Article XV
  Prohibition of Liens   22-23
Article XVI
  Taxes   23-24
Article XVII
  Patents   24
Article XVIII
  Use of the Plans and Specifications   24
Article XIX
  Bankruptcy   24-25
Article XX
  Events of Default   25-28
Article XXI
  Notices   29
Article XXII
  Construction   29-30
Article XXIII
  Choice of Law and Dispute Resolution   30

1



--------------------------------------------------------------------------------



 



          Article No.   Title   Page Number
Article XXIV
  Assignment   30-31
Article XXV
  Parent Guarantees   31
Article XXVI
  Production Schedule   31
Article XXVII
  Cooperation with Owner’s Lender   31
Article XXVIII
  Miscellaneous   32

2



--------------------------------------------------------------------------------



 



VESSEL CONSTRUCTION CONTRACT
     THIS VESSEL CONSTRUCTION CONTRACT (the “Contract”) entered into as of this
Twenty-Ninth of August, 2006, by and between VT HALTER MARINE, INC. (VTHM), a
Delaware corporation (hereinafter called “Builder”), and VESSEL MANAGEMENT
SERVICES, INC., a Delaware corporation (hereinafter called “Owner”).
WITNESSETH:
ARTICLE I — DESCRIPTION OF THE UNITS
     (a) Description of the Units
     Builder, for and in consideration of the sum to be paid by Owner as
hereinafter set forth, agrees to design, engineer, build, launch, equip, outfit,
complete and deliver at the shipyard as designated in the attached Exhibits,
free and clear from liens, claims and encumbrances, four (4) 135’ x 42’ x 22’
Twin Screw Heavy Fuel Burning Ocean Tugs and four (4) 587’ x 74’ x 40’ Ocean ATB
Barges (hereinafter individually referred to as the “Vessel(s)” and a Tug and
Barge set is collectively referred to as the “Unit(s)”, each of which is more
particularly described on the attached Tug Exhibits “A-5-T”, “A-6-T”, “A-7-T”
and “A-8-T” and Barge Exhibits “A-5-B”, “A-6-B”, “A-7-B”, “A-8-B”which shall be
constructed in accordance with this Contract , those specifications listed on
attached Tug Exhibit “B-1” and Barge Exhibit “B-2” and the Plans and Drawings
listed on the attached Tug Exhibit “C-l” and Barge Exhibit “C-2” all of which
have concurrently been identified and initialed by the parties hereto and made a
part hereof as if fully set forth herein. (The Units referred to in the
preceding sentence may be referred to as “Unit No. HFO-5”, “Unit No.HFO-6”,
“Unit No.HFO-7” and “Unit No.HFO-8” or “Units 5-8” as the context may require.)
The units shall be identical in all respects, including applicable changes to
the previous Vessel No. Four (4) of HFO Units 1-4 under that certain Vessel
contract dated August 23, 2005.
     For purposes of this Contract, the Contract Documents shall consist of the
following documents (as each is defined in the Contract): this Contract, Tug
Exhibits A-5-T, A-6-T, A-7-T and A-8-T, Barge Exhibits A-5-B, A-6-B, A-7-B and
A-8-B, Tug Specifications listed on Exhibits B-1 and Barge Specifications B-2,
Plans and Drawings listed on Tug Exhibits C-l and

1



--------------------------------------------------------------------------------



 



Barge Exhibits C-2, any Change Orders executed pursuant to Article IV hereof and
amendments in writing properly signed by the parties.
     Except for any Owner-furnished equipment and materials as may be listed in
the Contract Documents in connection with construction of the Vessels
(collectively, the “Owner Furnished Equipment”), Builder agrees to furnish all
facilities, labor, tools, equipment and material necessary for the construction
and delivery of the Vessels.
     The Units shall be constructed and completed in a good and workmanlike
manner with the use of good commercial shipyard practices and marine engineering
and procedures to meet the applicable requirements of regulatory bodies as set
forth in the Contract Documents, and certificates evidencing the fact that the
Units meet required classifications, shall be furnished by Builder to Owner.
     The Units are to be documented for full ocean service with coastwise rights
under the laws of the U.S. and are to be designed, constructed, equipped and
outfitted by Builder to comply with and obtain certificates showing compliance
with all applicable requirements, as of the Delivery Date, of the American
Bureau of Shipping, U.S. Coast Guard or any other applicable regulatory agencies
referred to in the Contract Documents. The Contractor shall build the Units
under the supervision and survey of the American Bureau of Shipping so that on
delivery the Tug Vessels achieve the class notation ABS XAl Towing Vessel XAMS
and the Barge Vessels achieve the class notation ABS XAl Oil and Chemical Tank
Barge SH free of all conditions, notations, qualifications, recommendations,
reservations and restrictions. If any enforced changes in the American Bureau of
Shipping or other applicable classification societies’ rules or in the
applicable rules of any governmental agency are made subsequent to the date of
this Contract necessitating alterations or additions to a Vessel or a Unit,
whereby the cost of a Vessel or a Unit is increased, the time required for
completion for a Vessel or a Unit is extended and/or a Vessel or a Unit will not
attain the performance criteria required by Article X, Owner shall authorize,
and pay for such alterations, additional work items, outfit and/or equipment,
and shall authorize such additional time as may be required to meet the enforced
changes and the required performance criteria, in accordance with Article IV
(Changes in the Plans and Specifications) hereof. If the parties agree that such
alterations or additions do not involve additional time or cost, they shall be
completed by Builder as part of this Contract in accordance with the terms and
provisions hereof.

2



--------------------------------------------------------------------------------



 



     All classification, certification, testing, survey and other fees and
charges payable to the American Bureau of Shipping and any other third party
regulatory bodies required by the Contract in relation to the construction of
the Unit shall be for the account of the Builder.
     Owner shall be solely responsible for ensuring that all Owner Furnished
Equipment meets all applicable classification and regulatory requirements.
ARTICLE II — PRICE AND PAYMENT:
     Owner, in consideration of the true and faithful performance on the part of
the Builder, agrees to pay to Builder the sum of FORTY SEVEN MILLION ONE HUNDRED
THOUSAND DOLLARS AND NO CENTS (US$47,100,000.00) (hereinafter called the
“Contract Price”) each for Unit No.HFO-5, Unit No.HFO-6, Unit No.HFO-7 and Unit
No.HFO-8. The portion of the Contract Price attributable to each Vessel
(hereinafter called the “Assigned Value”) is contained in Tug Exhibits A-5-T,
A-6-T, A-7-T and A-8-T, Barge Exhibits A-5-B, A-6-B, A-7-B and A-8-B, for each
Unit. Payments for the Assigned Value are to be made based on the progress of
each Vessel in accordance with the Payment Schedules set forth in Tug Exhibits
A-5-T, A-6-T, A-7-T and A-8-T, Barge Exhibits A-5-B, A-6-B, A-7-B and A-8-B. The
Contract Price is a fixed price and may be adjusted only in strict accordance
with, and subject to, the express provisions of this Contract. For the avoidance
of doubt, the Contract Price includes: (i) the cost of the Unit completed in
accordance with the requirements of this Contract; (ii) the cost of all Builder
furnished materials and construction work and the cost of all tests and trials
of the Unit to be performed by, or on behalf of, the Builder; (iii) the cost of
procuring the classification notation for the Unit, and of obtaining all
certificates and other documents that are required to be delivered pursuant to
this Contract; and (iv) all other costs and expenses of the Builder as provided
for herein or otherwise incurred by the Builder unless expressly provided for in
this Contract as being for the Owner’s account. No commission of any kind
whatsoever is or will be payable (whether directly or indirectly) by or to any
person in relation to or in connection with this Contract or any of the business
transactions described in or contemplated by this Contract. The Contract Price
for Units 5, 6, 7 and 8 includes the cargo heating systems and Easy Chemical
capability for those Units. Optional Item Pricing is shown on Exhibit “J”.
     In the event the Down Payment for each Vessel, as required by Tug Exhibits
A-5-T, A-6-T, A-7-T and A-8-T, Barge Exhibits A-5-B, A-6-B, A-7-B and A-8-B is
not tendered to Builder

3



--------------------------------------------------------------------------------



 



in immediately available funds by the close of business on the fifth (5th)
business day following the full execution of this Contract, Builder shall have
the right to terminate this Contract, in which event neither party shall have
any further liability to the other. In the event Builder chooses not to
terminate this Contract, then the Stipulated Delivery Date (as described in Tug
Exhibits A-5-T, A-6-T, A-7-T and A-8-T, Barge Exhibits A-5-B, A-6-B, A-7-B and
A-8-B) shall be extended by one day for each full business day the Down Payment
is delayed beyond the fifth (5th) business day following execution of this
Contract.
     The Builder shall submit to Owner appropriate invoices and/or certificates
for the progress payments for each Vessel in accordance with the Payment
Schedule set forth in Tug Exhibits A-5-T, A-6-T, A-7-T and A-8-T, Barge Exhibits
A-5-B, A-6-B, A-7-B and A-8-B which shall be due and payable twenty
(20) business days after the receipt of each invoice. Builder may, at its
discretion, charge Owner interest on any amount due hereunder, if not paid
within five (5) business days after it is due, at the per annum rate of 2% over
the Chase Manhattan Bank prime rate or the maximum rate allowed by law,
whichever is less, with such interest being due from the date such amount is due
until paid in full. Payments for all Change Orders and all other additional
costs mutually agreed to in accordance with the terms of this Contract but not
set forth in the Payment Schedule, less credits for any deductions, shall be
made in accordance with the terms of the negotiated Change Order and in any
event prior to delivery of the Unit or Vessel to which the change order or
additional cost pertains. The Assigned Value must be paid in accordance with the
Payment Schedule set forth in Tug Exhibits A-5-T, A-6-T, A-7-T and A-8-T, Barge
Exhibits A-5-B, A-6-B, A-7-B and A-8-B.
     If any progress payment shall not be made within five (5) business days
after it is due in accordance with the Contract Documents including, but not
limited to, Tug Exhibits A-5-T, A-6-T, A-7-T and A-8-T, Barge Exhibits A-5-B,
A-6-B, A-7-B, and A-8-B, Builder may, in its sole discretion, suspend or
reschedule progress of the work (such right being in addition to any other right
set forth herein or at law or in equity) and Owner shall then be obligated to
pay Builder, in addition to other amounts becoming due hereunder, all documented
direct costs resulting from such suspension or rescheduling of the work. In the
event of delay by Owner in payment of any amount due and payable, Builder shall
not be obligated to reschedule progress of the work as herein authorized, but
may pursue any and all remedies at law or in equity for enforcement of its

4



--------------------------------------------------------------------------------



 



rights, provided that Owner be given ten (10) days prior written notice before
Owner is considered to be in default.
     The making of any partial payments shall in no way estop Owner from
thereafter asserting any right or remedy accruing to it because of failure of
Builder to deliver the completed Units in accordance with the terms hereof.
ARTICLE III — TIME AND CONDITIONS OF DELIVERY AND ACCEPTANCE; TITLE:
     Builder shall deliver the Units to Owner at a location set forth on the
attached Tug Exhibits A-5-T, A-6-T, A-7-T and A-8-T, Barge Exhibits A-5-B,
A-6-B, A-7-B and A-8-B (the “Place of Delivery”) by the Stipulated Delivery
Dates (as defined in Tug Exhibits A-5-T, A-6-T, A-7-T and A-8-T, Barge Exhibits
A-5-B, A-6-B, A-7-B and A-8-B). All costs and expenses of transporting each Unit
to the Place of Delivery shall be borne by and be the obligation of Builder. All
costs and expenses of operating and/or transporting the Units after each has
reached the Place of Delivery and been accepted by Owner shall be borne by and
be the obligation of Owner.
     Each Unit shall not be tendered to Owner and Owner shall not be required to
accept delivery of the Unit, unless and until:

  (a)   The Unit has been completed in accordance with the Contract Documents;  
  (b)   All tests and trials required by the Contract Documents have been
satisfactorily completed, and any defects discovered and damages sustained have
been remedied and repaired excepting any outstanding punch list items that are
mutually agreed to be completed after delivery;     (c)   Builder has delivered
to Owner its Notice of final Progress Payment invoice reflecting completion of
construction of the Unit; and     (d)   Builder has tendered to Owner a Bill of
Sale (CG-1340) for the Unit (if necessary), a Builder’s Certification and First
Transfer of Title (CG-1261), as most recently revised, and such other documents
as may be required by law or by any regulatory agency of the United States
referred to in the Contract Documents including, but not limited to, American
Bureau of Shipping and U.S. Coast Guard, in order for Owner to document the Unit
for full ocean and coastwise service.

5



--------------------------------------------------------------------------------



 



      Any expenses in connection with the documentation of each Vessel shall be
paid by Builder.     (e)   The Unit (a) has been cleaned and prepared (in
accordance with the Builder’s usual practice and to its usual standards for
vessels of this type) to take on a full complement of officers and crew, and
(b) is in all other respects ready to commence operations as a liquid bulk
articulated tug-barge Unit.

     If all applicable conditions of the Contract Documents have been met by
Builder upon delivery of the Unit to Owner, Owner shall execute a Delivery and
Acceptance Certificate concurrent with its acceptance of the Unit in the form of
the attached Exhibit “D” and will pay to Builder the final Progress Payment
invoice including any unpaid balance due, but less (i) any amount in dispute and
as to which notice of arbitration has been given and less (ii) any amounts owed
to Owner as liquidated damages in accordance with this Contract. Progress
Payments shall be made by the Owner to the Builder in accordance with Article II
of this contract.
     Within ten (10) business days after tender of delivery of a Unit by Builder
to Owner in compliance with this Article III, Owner will accept delivery of the
Unit or Owner will promptly deliver to Builder a written statement specifying
the reasons Owner refused to accept delivery. Within one (1) business day after
receipt of such statement, Builder shall advise Owner in writing what action it
intends to take in response to Owner’s statement. Owner shall not refuse to
accept delivery of a Unit that achieves the Minimum Required Speed of 11.5 knots
as measured in accordance with Exhibit “H” for this reason only.
     The Delivery and Acceptance Certificate shall acknowledge performance of
this Contract by both parties and shall be conclusive evidence that all the
duties and obligations of each of the parties have been performed except as to
(i) minor and insignificant defects set forth in the Delivery’ and Acceptance
Certificate, (ii) latent defects and (iii) items covered by warranty. The
expression “minor and insignificant defects” means defects which: (i) do not and
will not adversely affect the seaworthiness of the Unit; (ii) do not and will
not prevent the unrestricted use of the Unit in its intended service or purpose;
(iii) do not and will not adversely affect the operational efficiency of the
Unit; or (iv) do not and will not involve any condition, qualification,
recommendation, reservation or restriction in relation to any certificate issued
(or to be issued) by the American Bureau of Shipping or any regulatory authority
or any other specified party that in the opinion of the Owner (acting in good
faith) is or could be material in a commercial or

6



--------------------------------------------------------------------------------



 



technical sense. The Builder shall deliver the unit to the owner free and clear
of all encumbrances whatsoever.
     The Builder shall deliver the Unit to the Owner safely afloat alongside a
safe and accessible pier at the Builder’s shipyard where there must be
sufficient water for the Unit always to remain afloat and from where there must
be direct, free, unimpeded, safe and lawful access to international waters.
Owner shall be afforded five (5) days free of any wharfage or any other charge
within which to remove the Unit from the point and time of Delivery.
     Subject to this Article and to Article XXIII (Choice of Law and Dispute
Resolution), should Owner fail to accept a Unit within ten (10) business days of
the later to occur of (i) Owner’s receipt of Builder’s final progress payment
invoice indicating completion of the Unit in accordance with the Contract
Documents and (ii) delivery of the Unit to Owner in accordance with this
Article, Owner shall be in default of this Contract, and Builder shall have the
right to take all necessary steps to mitigate its damages and protect its rights
and interests including, but not limited to, the right to sue for specific
performance of this Contract, or to retain any deposits or other payments made
hereunder. Builder’s exercise of the foregoing remedies, or any other remedies
or rights, shall not be deemed a waiver or release by Builder of any other
rights or remedies that Builder may have at law or in equity, taking into
account the terms of this Contract including, but not limited to the right to
sue for any additional damages, costs, expenses, or attorneys’ fees incurred by
Builder in pursuing relief and recovery of damages or expenses resulting from
Owner’s default.
     Title to all materials, equipment, supplies, and other property
incorporated into or purchased for incorporation into each Vessel shall vest in
Owner as and when Builder receives payment from Owner under this Contract,
subject to Builder’s liens and rights at common law, by statute or under this
Contract. Title to Owner Furnished Equipment shall, at all time, remain in Owner
notwithstanding that Builder shall have the risk of loss as provided in
Article XIII, Liability and Indemnity.
ARTICLE IV — CHANGES IN THE PLANS AND SPECIFICATIONS:
     Subject to the requirements of other work then pending in Builder’s yard,
Owner has the right to require any deletions from or additions to the plans and
specifications for each Vessel on giving due notice in writing to Contractor,
the dollar amount of any such changes to be agreed

7



--------------------------------------------------------------------------------



 



upon in advance by Owner and Builder, and added to, or deducted from, the total
Contract Price and Assigned Value for such Vessel. If any such change shall
delay the completion of such Vessel, Builder shall be allowed a reasonable
extension of time of the Stipulated Date of Delivery sufficient to cover such
delay. If any such change shall likely result in such Vessel not attaining the
required performance criteria under Article X, Owner and Builder shall agree on
such modifications of the requested change necessary in order for the Vessel to
attain the required performance criteria before such change is effected. A
statement of the increase or decrease to the Contract Price and Assigned Value,
and/or any additional contract time required, as aforesaid, shall be submitted
to Owner by Builder in the form shown on Exhibit “E”, and shall be approved by
Owner in writing before any such change is made. Notwithstanding the foregoing,
no change shall be made in the general dimensions and/or characteristics of any
Vessel which would diminish the capacity of the Vessel to perform as originally
intended by the Contract Documents, except by mutual consent of the parties.
     If the Parties are unable to agree on the adjustment to the Contract Price
and Assigned Value, and/or any additional contract time required by the change
directed by the Owner, Builder shall perform the requested change and Owner
shall pay Builder for such change on an actual time and direct material cost
basis using Builder’s published “Standard T&M Rates” as the same may be changed
from time to time based on Builder’s rates with the U.S. Government; provided,
however, in no event shall the rates charged Owner be less favorable than
Builder’s rates to other customers. Owner shall pay Builder’s invoices for such
actual time and direct material costs for change work in accordance with the
payment terms for progress payment invoices set forth in Article II hereof. All
payments made pursuant to this paragraph (i) shall be subject to future
adjustment and (ii) shall not constitute a waiver of Owner’s rights under
Article XXIII. The Builder will maintain a daily record of labor, equipment and
materials utilized in time and materials work covered under a change and will
present this record to Owner. If, at any time, a unit price or lump sum basis of
compensation can be agreed to for work being performed under this paragraph,
such compensation may be set forth in writing as a change.
ARTICLE V — LIQUIDATED DAMAGES:
     If completion and delivery of a Unit shall be delayed beyond the respective
Stipulated Delivery Date, as adjusted in accordance with the provisions of the
Contract hereof, it is agreed

8



--------------------------------------------------------------------------------



 



that Owner will suffer damages which are difficult of ascertainment and the
parties hereby agree that Owner shall sustain, and Builder agrees to pay, as
liquidated damages an amount in accordance with the following schedule for each
calendar day that actual delivery is delayed beyond the sixteenth day following
the Stipulated Delivery Date:
Day 23 through 46 — $l0,000/day
Day 47 through 131 — $12,500/day
Day 132 through 161 — $20,750/day
     In no event shall the liquidated damages payable hereunder exceed
$1,900,000 per unit. Owner’s right to such liquidated damages shall be Owner’s
sole and exclusive remedy for damages or loss due to late delivery of a Unit and
Owner specifically waives all other rights or remedies at law or in equity, for
damages or loss due to late delivery of a unit, other than Owner’s right under
clause (a)(iv) of Article XX (Events of Default) in the event completion and
delivery of a Unit is delayed more than one hundred sixty one (161) days after
the Stipulated Delivery Date (as adjusted in accordance with the terms of this
Contract) of the Unit.
ARTICLE VI — OWNER FURNISHED EOUIPMENT:
     Within Twenty (20) business days from the execution of this Contract,
Builder shall deliver to Owner a schedule of dates for the delivery to Builder
by Owner of Owner Furnished equipment and information (the “Schedule of Delivery
of Owner Furnished Equipment”).
     If delivery by Owner to the designated shipyard of any of the components of
Owner Furnished Equipment is delayed beyond the respective scheduled dates of
delivery shown on the Schedule of Delivery of Owner Furnished Equipment, it is
agreed that the Stipulated Delivery Date of the affected Unit(s) shall be
extended on a day for day basis for each day of delay of such Owner Furnished
Equipment or such other period, whether longer or shorter, as the parties may
mutually agree in writing taking into consideration the degree the Work is
actually delayed by the delay of such Owner Furnished Equipment.
     Owner shall be responsible for all costs of transportation of Owner
Furnished Equipment to the designated shipyard as well as all classification and
regulatory certificates. All Owner furnished equipment arriving at Builder’s
yard shall be stored in a secure area allocated to Owner for storage of
equipment and supplies until required by Builder for installation into the
Vessels.

9



--------------------------------------------------------------------------------



 



Such securing area shall be plainly marked to indicate Owner’s possession and
ownership of such equipment and supplies.
ARTICLE VII — INSPECTION BY OWNER’S REPRESENTATIVE:
     Builder will furnish without additional charge to Owner reasonable space at
its yard(s) for the duly authorized and designated representative(s) of Owner
who shall have reasonable access to the Work of Builder. Owner’s
representative(s) shall promptly inspect as required during the construction
process and accept all workmanship and material which is in conformity with the
Contract Documents by executing an inspection release form in the form attached
as Exhibit “I” and shall with equal promptness, reject all workmanship and
material which does not comply with the Contract Documents, provided that the
acceptance of such workmanship and material by Owner’s representative shall not
prejudice the rights of Owner under the provisions of Article IX (Warranty) and
Article III (Time and Conditions of Delivery and Acceptance), hereof. Interim
inspection acceptance by Owner shall be followed by final inspection acceptance
by Owner after final installation and area closeout to ensure that that final
installation and finish are in accordance with the Vessel specifications and
regulatory requirements.
ARTICLE VIII — FORCE MAJEURE:
     All agreements of Builder contained in this Contract respecting the
Stipulated Delivery Date of each Unit shall be subject to extension by reason of
Force Majeure, which term is hereby declared to include all causes whatsoever
beyond the reasonable control and without the fault of the Builder. The parties
agree that such causes shall include, but shall not be limited to, the
following: strikes, lockouts, or other industrial disturbances; unavailability
or interruptions or inadequacy of fuel supplies; act of God; actions or
inactions of Owner; war, terrorism, preparation for war, the requirement,
urgency or intervention of Naval or Military executives or other agencies of
government; arrests and restraints of rulers and people, blockade, sabotage,
vandalism and malicious mischief, threats of vandalism and bomb scares and
insurrection; landslides, floods, hurricanes, tornadoes, earthquakes; collisions
and fires; non-delivery and/or late delivery of any Owner Furnished Equipment;
unavailability or late delivery of Builder furnished steel if such steel was
ordered in a timely manner by Builder and the steel supplier(s) had accepted the
order with stipulated delivery date(s) which subsequently were not met and

10



--------------------------------------------------------------------------------



 



delays due to changes authorized by Owner. Rain shall not be considered a Force
Majeure event unless (1) its occurrence requires a shutdown of an affected
portion of the Builder’s yard where the work hereunder is being performed prior
to 12:00 noon on a regularly scheduled work day, or (2) on the day of such rain,
the majority of the then remaining work of the Unit includes painting and such
rain or other weather conditions do not permit painting. For each day on which
rain meets the requirements set forth in the preceding sentence, Builder shall
be entitled to (1) day’s extension of the Stipulated Delivery Date.
     Within thirty (30) days of knowledge of any Force Majeure event which may
affect the Stipulated Delivery Date, the party declaring a Force Majeure
extension shall notify the other party in writing and shall furnish an estimate,
if possible, of the probable extent of the delay. Force Majeure shall be
reviewed quarterly by the parties and the delivery extension, if any, shall be
mutually agreed upon and it’s effect on each of the HFO Units. The parties agree
to review impacts that the HFO Units 1 thru 4 may have on HFO Units 5 thru 8. If
either party fails to notify the other party of a Force Majeure event within
thirty (30) days after knowledge of the event, such party shall be estopped from
thereafter claiming Force Majeure for any period of delay more than thirty
(30) days prior to said notice.
     Notwithstanding the foregoing, Owner shall not be excused by reason of
Force Majeure for failing to pay any of Builder’s invoices when due and payable.
ARTICLE IX -WARRANTY:
     During the Builder’s Warranty Period, as hereinafter defined, for each Unit
delivered hereunder, Builder warrants (1) the material, equipment and design
(exclusive of Owner Furnished Equipment), and (2) that all labor and
workmanship, including labor and workmanship for the installation of Owner
Furnished Equipment, furnished by Builder shall have been performed in a good
and workmanlike manner and that the Unit(s) are constructed with the use of good
commercial shipyard practices and procedures. The provisions set forth herein as
to the liabilities of the Builder are to apply also to all labor and workmanship
furnished by any sub- contractor retained by Builder for the performance of this
Contract.
     Subject to the exceptions set forth below in this Article, Builder shall
have no responsibility whatsoever with respect to any defect, claim, or loss of
a Unit or Vessel not reported in writing to Builder within two (2) years from
the Delivery Date (such period being

11



--------------------------------------------------------------------------------



 



hereinafter referred to as the “Builder’s Warranty Period”). Solely for purposes
of this Article IX, “Delivery Date” shall be defined as the earlier of the
following: (a) fourteen (14) days after date of the final invoice from Builder
upon completion of the Unit in accordance with the requirements set forth in
Article III (a) through (e) of this Contract, or (b) the date of the Delivery
and Acceptance Certificate of the Unit.
     The Warranty granted to Owner by Builder shall extend only to those claims
timely reported in writing to Builder within such Builder’s Warranty Period. In
the event Owner timely notifies Builder of any claim covered under this
Warranty, Builder will make repairs and/or replacement at its option, at one of
Builder’s yards without expense to Builder for transporting the Unit or Vessel,
or any component thereof, to or from that yard; provided, however, that if it is
not practical to have the Unit or Vessel proceed to such yard, Owner may, with
prior written consent of Builder, which consent may not be unreasonably
withheld, have such repairs and/or replacement made elsewhere, and, in such
event, Builder shall reimburse Owner a sum equivalent to (i) one hundred fifty
percent (150%) of the amount Builder would have expended at its own yard at
Builder’s then prevailing rates, or (ii) the amount actually expended by Owner,
whichever is less. In no event shall Builder be responsible for any sum in
excess of the cost of the repairs and/or replacement as specified herein. The
Builder’s Warranty Period for workmanship on a Unit shall be extended by one day
for each day that any warranted defect or the repair thereof covered hereunder
forces the Unit out of service and unavailable for hire beyond twenty
(20) successive calendar days.
     The Builder’s Warranty Period for any equipment or materials purchased by
Builder from a supplier or manufacturer for installation in a Unit and for
Builder’s workmanship shall expire upon the later of (i) one (1) year from the
Delivery Date or (ii) the expiration of the manufacturer’s warranty with respect
to such equipment or materials, but in no event later than the two (2) years
from the Delivery Date (such extended expiration date is the “Third Party
Warranty Expiration Date”). To the extent available, on the Third Party Warranty
Expiration Date Builder agrees to transfer and assign to Owner, without warranty
of Builder with respect thereto, any remaining warranties relative to material
equipment and/or labor furnished by others. Should Owner be required to enforce
any such warranty, Builder will cooperate with Owner’s efforts, short of
instituting legal action on Owner’s behalf and/or incurring other legal fees.

12



--------------------------------------------------------------------------------



 



     Nothing contained herein shall obligate Builder at any time to repair or
replace any Unit or Vessel, or any component part thereof, to the extent such
repair and/or replacement is caused by the negligent operation or maintenance of
the Unit or Vessel, or its equipment, by Owner or Owner’s agents, employees
representatives or any other third party.
     With respect to the paint, Builder warrants that it will purchase paint of
good marine quality with a five (5) year manufacturer and/or supplier’s warranty
and that it will apply the paint in accordance with the manufacturer’s
specifications and recommendations. The Builder’s Warranty Period with respect
to the paint applied to each Unit shall be two (2) years from the Delivery Date
(such expiration date is the “Builder’s Paint Warranty Expiration Date”). On the
Builder’s Paint Warranty Expiration Date, Builder agrees to transfer and assign
to Owner, without warranty of Builder with respect thereto, any remaining
manufacturer’s or supplier’s warranties relative to the paint applied to the
Unit(s). Should Owner be required to enforce any such warranty, Builder will
cooperate with Owner’s efforts, short of instituting legal action on Owner’s
behalf and/or incurring other legal fees. In consideration of the foregoing
warranties with respect to the paint, Owner agrees to maintain at all times
during the paint warranty period, detailed records of all cargo carried in the
Unit(s) and all cleaning, maintenance and repair (whether ordinary or
extraordinary) records with respect to the Unit (collectively, the “Required
Records”). The Builder’s warranty with respect to the paint shall be null and
void in the event Owner fails to maintain the Required Records in accordance
with this Article IX.
     For any claim for damages to or loss of a Unit or Vessel, and/or damages to
persons and/or property (including, but not limited to claims, demands, or
actions for bodily injury, illness, disease, death, loss of service, loss of
society, maintenance and cure, wages or property) made as a result of any defect
in a Unit or Vessel, or any component parts thereof, after the said Builder’s
Warranty Period, Owner shall have no claim or actions whatsoever against
Builder, regardless of any negligence, tort, fault, strict liability or
otherwise of Builder, its employees or sub-contractors, and Owner hereby waives
and releases Builder and its employees and subcontractors from and against any
and all liability and any and all damages resulting therefrom, including, but
not limited to, for personal injury, death, property damage, damage to and/or
loss of a Unit or Vessel, delay, demurrage, loss of profits, loss of use, or any
other consequential or punitive damages of any kind, whether such claim is based
in contract, negligence, strict liability, or otherwise, arising out of any
defect and/or negligent design, the

13



--------------------------------------------------------------------------------



 



selection or choice of specifications and/or materials and/or component parts,
manufacture, construction, fabrication, workmanship, labor and/or installation
of equipment, materials and/or components or from any unseaworthy condition or
any other defective condition of a Unit or Vessel, it being specifically
understood and agreed that any such defects reported and/or occurring after the
Builder’s Warranty Period and all damages, loss of profits, demurrages, delay,
losses of use or other consequential damage of any kind whatsoever resulting
therefrom, shall not be the responsibility of Builder, but shall be borne
exclusively by Owner; provided, however, Builder understands and agrees that
Owner cannot release Builder from or waive claims made in connection with the
above by employees of Owner or by third parties and with respect to such claims
made Owner and Builder expressly reserve all rights, remedies and defenses.
     THIS WARRANTY IS EXPRESSLY IN LIEU OF ALL OTHER WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING WITHOUT LIMITATION ANY WARRANTY OF MERCHANT ABILITY OR
FITNESS FOR ANY PARTICULAR PURPOSE OR USE AND THE REMEDY SET FORTH IN THIS
ARTICLE IS OWNER’S SOLE AND EXCLUSIVE REMEDY FOR BREACH OF WARRANTY AND IS
EXPRESSLY IN LIEU OF ALL INDIRECT, SPECIAL, PUNITIVE OR CONSEQUENTIAL DAMAGES.
ARTICLE X — PERFORMANCE WARRANTY:
(a) Speed: The parties recognize that Owner will be damaged by a decrease in
Unit speed below the Guaranteed Speed (as defined below). Because such damages
are difficult to ascertain, the parties agree that, in lieu of any other damages
or claims arising in connection with the speed of the Unit, the following
provisions will apply:

  (i)   The guaranteed speed of the Unit (calculated in accordance with Exhibit
“H” attached hereto) is twelve (12) knots in a sea up to and including Beaufort
Scale Force 5 (the “Guaranteed Speed”).     (ii)   If the Unit’s maximum speed,
as determined in accordance with Exhibit “H”, is less than 11.5 knots, and it is
proven that the Owner furnished engines and gears are performing in accordance
with the manufacturer’s performance curves current at the effective date of this
Contract, Builder shall make any required adjustments to the Unit to achieve a
minimum

14



--------------------------------------------------------------------------------



 



      speed of 11.5 knots (Minimum Required Speed) before tendering the Unit for
Final Acceptance and Delivery.     (iii)   If the Unit’s maximum speed, as
determined in accordance with Exhibit “H” and after Builder has made adjustments
to the Unit to achieve speed prior to delivery, is established to be more than
two tenths (2/10) of a knot below the Guaranteed Speed, Builder shall pay to
Owner the sum of FIFTY THOUSAND DOLLARS AND NO CENTS (US$50,000.00) as
liquidated damages, and not as a penalty, for each one tenth (1/10) of a knot
deficiency in excess of the first two tenths (2/10) of a knot deficiency, or
portion thereof (the “Speed Liquidated Damages”), not to exceed a total of ONE
HUNDRED FIFTY THOUSAND DOLLARS AND NO CENTS (US$150,000.00).

(b) Fuel Consumption: The parties recognize that Owner will be damaged by an
increase in fuel consumption above that which was guaranteed by Builder in the
Contract Documents. Because such damages are difficult to ascertain, the parties
agree that, in lieu of any other damages or claims arising in connection with
the fuel consumption of the Unit, the following provisions shall apply:

  (i)   The guaranteed total per diem average fuel consumption for main
propulsion power only (calculated in accordance with Exhibit “H” attached
hereto), excluding generators is 7,950 US Gallons Heavy Fuel Oil 380 cSt/50 deg
C, and a fuel net calorific heat value of 42,700 kilojoules per kilogram, (in
accordance with engine manufacturer’s specifications used for testing and
developing performance curves). This rate of consumption is based on an average
speed of twelve (12) knots (or lesser speed if a speed deficiency cannot be
corrected by Builder) in the average of the optimally ballasted and loaded
condition (0.86 specific gravity cargo) in a Beaufort Scale Force 5 condition.

(ii) If, however, a Unit’s fuel consumption exceeds the guaranteed rate, or the
adjusted rate as necessary for EPA Tier 2 modifications, by more than two
hundred (200) gallons per day and it is proven that the Owner Furnished Engines
are performing in accordance with the engine manufacturer’s

15



--------------------------------------------------------------------------------



 



      published specific fuel consumption value, including tolerances current at
the effective date of this Contract, Builder shall pay to Owner the sum of TEN
THOUSAND DOLLARS AND NO CENTS (US$10,000.00) per each one percent (1%) above the
guaranteed amount Not to exceed FIFTY THOUSAND DOLLARS AND NO CENTS
(US$50,000.00).

Owner’s right to such liquidated damages set forth in this Article shall be
Owner’s sole and exclusive remedy for breach of the Performance Warranties set
forth herein.
ARTICLE XI — INSURANCE:

      Builder, at its sole cost and expense (including the cost of all
deductibles), shall procure and maintain in force during the entire period of
construction, including launching, trials and demonstrations, until Builder
completes entirely its obligations under this Contract, the following insurance:

  a)   Workers’ Compensation Insurance, covering applicable statutory benefits
in the State where work is being performed, and Employer’s Liability Insurance
in an amount of at least ONE MILLION DOLLARS AND NO CENTS (US$1,000,000.00). The
policy shall be endorsed to cover Federal benefits under the U.S. Longshore and
Harbor Workers Compensation Act. The policy shall be endorsed for maritime
coverages for bodily injury to, or death of, a master or member of the crew of
the Unit, including transportation, wages and maintenance and cure. This
insurance shall be endorsed to waive certain rights of subrogation against Owner
only to the extent that Builder is obligated to indemnify Owner pursuant to
Article XIII (Liability and
Indemnity).     b)   Public Liability Insurance, on a per occurrence basis,
endorsed to cover on the premises operations, physical injury, “in rem”
endorsement, watercraft exclusion deleted (to the extent applicable); with
combined limits of at least TEN MILLION DOLLARS AND NO CENTS (US$10,000,000.00)
per occurrence. This insurance shall name Owner as Additional Assured and waive
certain rights of subrogation against Owner and the Unit, but only to the extent
that Builder is obligated to indemnify Owner pursuant to Article XIII (Liability
and Indemnity).

16



--------------------------------------------------------------------------------



 



  c)   Builder shall also provide Builder’s Risk Insurance in an amount at least
equal to the completed Contract Price, including the value of Owner Furnished
Equipment, and financing costs, if any, (provided that Owner shall be
responsible for any incremental premiums relating to the Owner Furnished
Equipment and financing costs). Owner shall provide advance notice to Builder
setting forth the dates that such equipment and materials are to be delivered to
Builder’s yard. This insurance shall also include Protection and Indemnity
coverage with combined limits of at least TEN MILLION DOLLARS AND NO CENTS
(US$10,000,000.00) per occurrence. This insurance shall be on a London Institute
Clauses for Builders Risks (1/6/88) or similar form, and shall include coverage
for faulty construction, tests and trials, and automatic full coverage for Owner
Furnished Equipment. This insurance shall name Owner as an Additional Assured
and a Joint Loss Payee, as their interests may appear and shall waive certain
rights of subrogation against Owner and the Unit. Notwithstanding anything
contained in this Contract to the contrary, the Builder’s Risk Insurance
required hereunder shall expire and all risk of loss of each Unit shall transfer
to Owner upon the date of the Delivery and Acceptance Certificate for each Unit.

     The aforesaid policies (i) shall be endorsed to provide Owner with thirty
(30) days written notice prior to cancellation or reduction in coverage required
by this Contract, and (ii) shall be primary to any insurance carried by Owner.
If Builder fails to procure or allows to lapse any policies required under this
Article XI and fails to obtain such insurance within five (5) days of written
notice by Owner requesting such insurance, then Owner shall have the right to
obtain such insurance and any expenses incurred by Owner in obtaining such
insurance shall be paid by Builder. Owner’s “extension of benefits” clause shall
apply including, but not limited to Owner; Crowley Maritime Corporation; and any
of their affiliates formed or to be formed to own or operate the Vessels as well
as all directors, officers, employees and agents of said entities. Owner shall
notify Builder with the names of the affiliates formed or to be formed to own or
operate the Unit. Within ten (10) business days of execution of this Contract,
Builder shall provide Owner with Certificates of Insurance. All insurance shall
provide that there shall be no recourse against the Owner or its assignees for
the payment of any premiums or commissions and that no cancellation of the
insurance, for any reason whatsoever, shall become effective unless and until

17



--------------------------------------------------------------------------------



 



ten (10) days prior written notice has been given by the relevant brokers or
insurers to the Owner.
     If Builder fails to timely procure said Certificates of Insurance within
thirty (30) days following the execution of this Contract Owner, upon notice to
Builder, shall be entitled to terminate this Contract and receive a refund of
all amounts previously paid to Builder. Owner’s failure to timely provide such
notice to Builder shall constitute a waiver of its rights under this paragraph.
ARTICLE XII — BUILDER GUARANTEE:
     Upon Delivery and Acceptance of HFO Unit No. 3 under that certain Vessel
Construction Contract dated the twenty-third day of August 2005, between Builder
and Owner (the “Initial HFO ATB Construction Contract”) and payment of Owner’s
Contract Signing Down Payments hereunder for HFO Units 5, 6, 7 and 8, Builder
shall procure and provide to Owner Performance and Payment Bonds, in the form
and from a surety or insurance company selected by Builder and acceptable to
Owner for the sum of SEVENTEEN MILLION FIVE HUNDRED THOUSAND AND 00/100 U.S.
DOLLARS (US$17,500,000.00) (hereinafter the “Unit Penal Limit”) to secure HFO
Unit No. 5 hereunder. Upon Delivery and Acceptance of HFO Unit No. 4 under the
Initial HFO ATB Construction Contract, Builder shall procure and provide to
Owner equivalent Performance and Payment Bonds, to secure HFO Unit No. 6
hereunder. Upon the execution of the Delivery and Acceptance Certificate for HFO
Unit No. 5 hereunder, Builder shall secure HFO Unit No. 7 for the Unit Penal
Limit in accordance with the terms agreed for HFO Units No. 5 and 6 and,
likewise, upon Delivery and Acceptance of HFO Unit 6 hereunder, Builder shall
secure HFO Unit No. 8 equivalently As depicted on the following illustration.

18



--------------------------------------------------------------------------------



 



BOND RELEASE / ROLL-OVER
Contract Dates
(CHART) [y26712qy2671201.gif]

19



--------------------------------------------------------------------------------



 



     Each such Performance and corresponding Payment Bond for the Unit Penal
Limit shall be reduced to ONE MILLION FIVE HUNDRED THOUSAND 00/100 U.S. DOLLARS
(US$l,500,000.00) upon the execution of the Delivery and Acceptance Certificate
for the Unit to which they secure and, thereafter, shall expire and be released
by Owner upon the expiration of the Builder’s Warranty Period for such Unit. The
premium or cost of the Performance and Payment Bonds shall be for the account of
Owner at the face value of the invoice to Builder from the Surety Company
selected by the Builder.
     These sureties, in the combined penal sum of THIRTY FIVE MILLION AND 00/100
U.S. DOLLARS (US$35,000,000.00) during the building period of any two Units,
along with the bonds covering the Builder’s Warranty Period for each Unit, shall
secure the complete performance by Builder of its obligations under this
Contract.
     In the event of Default of Builder on any Unit as defined in Article XX
hereof, Owner shall be entitled to make a claim for the affected Unit(s) as a
result of the Event of Default. Owner and Builder agree that certain progress
payments, as required by Tug Exhibits A-5-T, A-6-T, A-7-T and A-8-T, Barge
Exhibits A-5-B, A-6-B, A-7-B and A-8-B shall be delayed or withheld by Owner (in
accordance with such Exhibits) in the event any Unit secured by Performance and
Payment Bonds is not delivered on schedule; provided, further that no additional
milestone payments shall be invoiced by Builder or paid by Owner unless and
until Performance and Payment Bonds are available and attach to the Unit for
which the additional milestone payment(s) otherwise may be due in accordance
with this Contract.
ARTICLE XIII — LIABILITY AND INDEMNITY:

(a)   Except as otherwise set forth in this Contract and except for risks and
liabilities arising in connection with the acts or omissions of Owner, Owner’s
other contractors (except Builder and its subcontractors), subcontractors,
vendors, agents, employees or representative, Builder will assume all risks and
liabilities, during the construction of the Units and until completion and
delivery of each Unit to Owner for all loss or damage occurring to each Unit and
its components, including, without limitation, Owner Furnished Equipment while
such equipment is on Builder’s premises.

20



--------------------------------------------------------------------------------



 



(b)   Builder shall indemnify, defend and save harmless Owner, its affiliates,
and their officers, directors, employees and representatives from any and all
third party liens, expenses, claims and demands whatsoever (including costs and
attorneys’ fees) against Owner or against the Vessels in any manner related to
the Work to be performed by Builder under this Contract. Owner shall indemnify,
defend and save harmless Builder, its affiliates, and their officers, directors,
employees and representatives from any and all third party liens, expenses,
claims and demands whatsoever (including costs and attorneys’ fees) against
Builder or against the Vessels in any manner related to Owner’s obligations
under this Contract or the obligations of its Builders (except Builder and its
subcontractors, vendors, agents, employees and representatives), subcontractors,
vendors, agents employees or representatives.

(c)   To the fullest extent permitted by applicable law, the Builder shall be
responsible for and shall save, indemnify, protect, defend and hold harmless the
Owner, its affiliates and their respective officers, employees, agents or
representatives (“Owner Group”) from and against all liabilities, losses,
damages, liens, causes of action, suits, claims, judgments, expenses and costs
(including attorney fees and court costs), of every nature, kind and description
that Builder, its affiliates, subcontractors and their respective officers,
employees, agents or representatives (“Builder Group”) may hereinafter suffer,
incur, or pay by reason of bodily injury, illness, or death, or any loss of or
damage to property sustained or purported to have been sustained by any member
of the Builder Group regardless of the cause, including the negligence (joint,
sole or concurrent, active or passive), fault, strict liability, tort or breach
of contract of any member of the Owner Group or unseaworthiness of its
respective vessel(s).

(d)   To the fullest extent permitted by applicable law, the Owner shall be
responsible for and shall save, indemnify, protect, defend and hold harmless the
Builder Group from and against all liabilities, losses, damages, liens, causes
of action, suits, claims, judgments, expenses and costs (including attorney fees
and court costs) of every nature, kind and description that any member of Owner
Group may hereinafter suffer, incur, or pay by reason of bodily injury, illness,
or death, or any loss of or damage to property sustained or purported to have
been sustained by any member of the Owner Group regardless of the cause,
including the negligence (joint, sole or concurrent, active or passive), fault,
strict

21



--------------------------------------------------------------------------------



 



    liability, tort or breach of contract of any member of the Builder Group or
unseaworthiness of its respective vessel(s).   (e)   Except as provided in
Article IX, Owner shall indemnify, defend and save Builder harmless from and
against liabilities of any nature whatsoever (including costs and attorneys
fees) to the extent arising out of or in connection with the acts or omissions
of Owner, its agents, representatives and other contractors (exclusive of
Builder and its subcontractors, vendors, agents, employees and representatives
and representatives) relating to possession, ownership, operation and
maintenance of any Unit from and after the time of delivery of the Unit or Owner
in conformance with this Contract.

ARTICLE XIV — NO CONSEQUENTIAL DAMAGES:
     NEITHER OWNER NOR BUILDER, THEIR VESSELS, AFFILIATES AND THEIR OFFICERS,
DIRECTORS, EMPLOYEES, REPRESENTATIVES AND ASSIGNS (INDIVIDUALLY, THE “RELEASED
PARTY” AND COLLECTIVELY, THE “RELEASED PARTIES”) SHALL IN ANY EVENT BE
RESPONSIBLE TO THE OTHER FOR ANY INDIRE.CT OR CONSEQUENTIAL DAMAGES, INCLUDING
WITHOUT LIMITATION LOSS OF PROFITS OR LOSS OF USE, WHETHER ARISING IN WHOLE OR
IN PART FROM (i) THE ACTIVE OR PASSIVE NEGLIGENCE OF THE RELEASED PARTY,
(ii) THE ACTS OR OMISSIONS OF SUCH RELEASED PARTY FOR WHICH IT IS STRICTLY
LIABLE; OR (iii) OTHER FAULT OF SUCH RELEASED PARTY, INCLUDING WITHOUT
LIMITATION BREACH OF THIS CONTRACT, EVEN IF THE POSSIBILITY OF SUCH DAMAGES IS
FORESEEABLE BY SUCH RELEASED PARTY.
ARTICLE XV — PROHIBITION OF LIENS:
Neither Owner nor Builder shall place, allow or create any liens, charges or
encumbrances on, or security interests in or pledges of (herein referred to
individually as a “Lien” and collectively as “Liens”) any Unit, its component
parts or any Owner Furnished Equipment; provided Owner may collaterally assign
this Contract and grant a security interest to the U.S. Maritime Administration
(“MARAD”) in connection with MARAD guarantee of Owner’s Title XI bonds issued or
to be issued to finance construction of the Unit, or to any other financial
institution. Any Lien so placed, allowed or created shall be forthwith released
by Owner or Builder, as the

22



--------------------------------------------------------------------------------



 



case may be; provided, however, that this Article XV shall not apply to inchoate
liens for taxes and wages not then due, or to liens of Builder to secure payment
to Builder for amounts then due and payable. If any lien not so excepted is
placed, filed or asserted against a Unit, a Vessel or against any other
materials, equipment, supplies, parts or personal property belonging to Owner or
intended for a Unit or for a Vessel, then Owner or Builder, as the case may be,
shall notify the other party of the existence of same as soon as reasonably
possible, and the other shall, within a reasonable time, cause same to be
released or discharged; provided however, that Owner or Builder, as the case may
be, may, in good faith, contest any such liens or the debts to which they may
relate, but in the event of any such contest, Owner or Builder, as the case may
be, shall ensure the release of such liens by bonding or otherwise and shall
prevent the existence of such lien or debt from delaying the work hereunder.
Upon either Owner’s or Builder’s failure to do so, the other party may, in order
to prevent a delay in the work hereunder or delivery of the Unit or of clear
title, pay any and all such sums as may be required in order to cause such lien
to be released and Owner or Builder, as the case may be, shall forthwith
promptly reimburse the other for such payment. Notwithstanding any other
provision of this Contract to the contrary, Contractor and Owner agree that
Owner shall have joint title to, and/or contractual third party beneficiary
rights in the materials and the components of each Vessel that are purchased by
Contractor in accordance with the Down Payments, as required by Tug Exhibits
A-5-T, A-6-T, A-7-T and A-8-T, Barge Exhibits A-5-B, A-6-B, A-7-B and A-8-B,
until final payment of the full Contract Price and final delivery of the Vessel
to Owner at which time Contractor’s interest shall cease. Provided, further,
that Contractor shall use its best efforts to cause the seller’s of such
materials and components purchased with any Down Payments to acknowledge Owner’s
vested interest therein.
ARTICLE XVI — TAXES:
     Any transportation, sales, use or other tax (exclusive of taxes arising out
of or in connection with the making and execution of this Contract the building
of the Unit, the importation of any materials or parts, other than Owner
Furnished Equipment, and income tax otherwise payable by Builder, which shall be
the sole responsibility of the Builder) imposed by any governmental agency, in
connection with the construction or delivery of any Unit or any component part
thereof, and any personal property tax which may be levied or imposed with

23



--------------------------------------------------------------------------------



 



respect to any Unit or any component part thereof, shall be paid by Owner.
Builder agrees that it will not pay any such tax on behalf of Owner, or concede
any liability on behalf of Owner for same, without prior notice to Owner.
ARTICLE XVII — PATENTS:
     Builder agrees to indemnity, defend (including payment of attorney’s fees
and costs), hold and save harmless Owner against claims of third parties for
damage sustained by reason of the infringement of the patent rights with respect
to materials, designs, processes, machinery, equipment, and hull forms selected
and built by Builder in connection with construction of the Units. Owner agrees
to indemnity, defend (including payment of attorney’s fees and costs), hold and
save harmless Builder against claims of third persons for damages sustained by
reason of infringement of patent rights with respect to Owner Furnished
Equipment, designs and processes supplied or specifically acquired by Owner or
required by any plans and specifications furnished by Owner in connection with
construction of the Units.
ARTICLE XVIII — USE OF THE PLANS AND SPECIFICATIONS:
     Contract Drawings and working drawings with all proprietary rights thereto
shall remain the property of Builder and cannot be used by Owner to build a
sister ship without permission from, and compensation to Builder; provided,
however, Builder shall make such Contract Drawings and working drawings
available to Owner at Owner’s request for the purposes of repair and maintenance
on the Unit(s). Builder also agrees not to provide exact details of the Unit
arrangement or outfit to, nor build a duplicate Unit for, any other party
without the prior written approval of Owner, which shall not be unreasonably
withheld. No provision of this Article XIX shall allow Builder to claim
ownership of any Owner supplied drawings or data. All plans, designs and
engineering and design data supplied by the Owner to the Builder that are the
property of the Owner shall remain the property of the Owner and such plans,
designs and engineering and design data may be used by the Builder only in such
manner as is permitted by this Contract.
ARTICLE XIX — BANKRUPTCY:

24



--------------------------------------------------------------------------------



 



     If either party hereto shall be adjudicated a bankrupt or an order
appointing a receiver of it or of the major part of its property shall be made
or an order shall be made approving a petition or answer seeking its
reorganization under the Federal Bankruptcy Code, as amended, or either party
shall institute proceedings for voluntary bankruptcy or apply for or consent to
the appointment of a receiver of itself or its property, or shall make an
assignment for the benefit of its creditors, or shall admit in writing its
inability to pay its debts generally as they become due, for the purpose of
seeking a reorganization under the Federal Bankruptcy Code, or otherwise, then
in anyone or more of such events, the other party to this Contract shall have
the option forthwith to terminate this Contract to all intent and for all
purposes by giving written notice of its intention so to do, subject, however to
all obligations and liabilities of each party under the Contract Documents,
including but not limited to title to the Unit(s) vesting in Owner pursuant to
Article III (Time and Conditions of Delivery and Acceptance; Title). Any
termination of this Contract made pursuant to the provisions of this Article XIX
shall not relieve either party from any accrued obligations hereunder due and
owing at the date of such termination.
ARTICLE XX — EVENTS OF DEFAULT:

a)   Any of the following occurrences shall constitute an event of Default of
Builder under this Contract:

(i) The failure of Builder to perform any of the material covenants, agreements
or undertaking of this Contract on its part to be performed, including, but not
limited to, the failure to make prompt payment for all labor, materials,
services and other charges which are to be paid by Builder under this Contract;
provided Owner shall have given Builder written notice of such failure and
Builder (a) shall not, within ten (10) business days after the date of receipt
of such notice have remedied any payment failure by payment or, in the event of
dispute, by the posting of bond or other adequate security, or (b) shall not,
within fifteen (15) business days after the date of receipt of such a notice,
have cured, or shown to Owner’s satisfaction that it has taken steps sufficient
to remedy promptly, any such other event of default not relating to payment.
(ii) Builder being adjudicated a bankrupt or an order appointing a receiver of
it or of the major part of its property shall be made or an order shall be made

25



--------------------------------------------------------------------------------



 



approving a petition or answer seeking its reorganization under the Federal
Bankruptcy Code, as amended, or if Builder should institute proceedings for
voluntary bankruptcy or apply for or consent to the appointment of a receiver of
itself or its property, or shall make an assignment for the benefit of its
creditors, or shall admit in writing its inability to pay its debts generally as
they become due, for the purpose of seeking a reorganization under the Federal
Bankruptcy Code, or otherwise.
(iii) A Unit has not been tendered for delivery in accordance with the
requirements set forth in Article ill (a) through (e) this Contract within one
hundred sixty one (161) days after the Stipulated Delivery Date, as adjusted for
all allowable Force Majeure extensions, as defined in Article VII, all change
order extensions and any other extension allowable under this Contract.
     In the event that anyone or more of the events of default specified herein
shall have occurred, upon payment to Builder of all progress payments then due
to Builder and all costs incurred to date by Builder in construction of the
Unit(s) that are not included in the progress payments due to Builder, provided
that such amounts shall not exceed that percentage of the Contract Price that is
equal to the percentage completion of the construction of the Unit to date by
Builder, Owner shall have right, at its option, to (1) exercise its rights under
the terms of Article XII (BUILDER GUARANTEE) hereof, and (2) terminate this
Contract by providing written notice to Builder and to have the Unit(s)
completed by another builder. If so requested by Owner, Builder shall (a) in the
least expensive manner, complete all work required to permit the Vessels to be
safely removed from the Builder’s yard, (b) remove its employees, agents and
Builder’s subcontractors, together with their equipment, from the Vessel(s) and
(c) render all necessary assistance to the Vessels in leaving the Builder’s yard
at the earliest moment convenient to Builder. If the unpaid balance of the
Contract Price exceeds Owner’s reasonable auditable costs of completion, such
excess shall be paid to Builder.
     Notwithstanding anything contained in this Contract to the contrary, should
Owner terminate this Contract pursuant to the preceding paragraph, Owner shall
have ninety (90) days from such termination to notify Builder of any defective
materials or workmanship which were both (i) installed or completed by Builder
and (ii) represented in the amount paid to Builder upon such termination. In no
event shall Builder be liable to Owner for any sum in excess of the cost

26



--------------------------------------------------------------------------------



 



of repairs or replacements of the materials or workmanship, nor shall Builder be
obligated to repair or replace any material or workmanship, where such repair or
replacement is caused by Owner, its other contractors (except Builder),
subcontractors or employees. Builder shall have no responsibility whatsoever for
such defective materials or workmanship if Owner does not notify Builder within
the period set forth above in this Article XX. Thereafter, the Builder shall be
relieved of all warranty obligations under this Contract.
     The rights conferred upon Owner under the terms of this Article XX and
elsewhere in this Contract shall be its sole and exclusive remedies at law or in
equity upon the happening of the events of default specified herein, or upon any
failure on the part of Builder to perform the material undertakings, agreements
and covenants on its part to be performed hereunder. Owner’s failure to exercise
the rights conferred upon it hereunder in anyone or more instances of the
occurrence of an event of default as hereinbefore defined, shall not constitute
a waiver of all other rights due to Owner under this Contract.

  b)   Any of the following occurrences shall constitute an event of default of
Owner under this Contract:

(i) The failure of Owner to perform any of Owner’s material obligations
hereunder including, but not limited to, payment of each of Builder’s Progress
Payments, in accordance with Article II hereof provided Builder shall have given
Owner written notice of such failure and Owner (a) shall not, within ten
(10) business days after the date of receipt of such notice, have remedied any
payment failure by payment or, in the event of dispute, by the posting of bond
or other adequate security or (b) shall not, within fifteen (15) business days
after the date of receipt of such a notice, have cured or shown to Builder’s
satisfaction that it has taken steps sufficient to remedy promptly any such
other event of default not relating to payment.
(ii) Owner being adjudicated a bankrupt or an order appointing a receiver of it
or of the major part of its property shall be made or an order shall be made
approving a petition or answer seeking its reorganization under the Federal
Bankruptcy Code, as amended, or if Builder should institute proceedings for
voluntary bankruptcy or apply for or consent to the appointment of a receiver of
itself or its property, or shall make an assignment for the benefit of its
creditors,

27



--------------------------------------------------------------------------------



 



or shall admit in writing its inability to pay its debts generally as they
become due, for the purpose of seeking a reorganization under the Federal
Bankruptcy Code, or otherwise.
     In the event one or more of the foregoing events of default of Owner shall
have occurred, Builder may, at its option:
(a) Terminate the Contract, reserving to Builder all rights and claims against
Owner for loss and/or damage, and either sell any Vessel to another party
applying the proceeds of such sale against amounts owed Builder by Owner and
other damages caused by Owner’s default. If the proceeds of such sale do not
cover such damages and sums owed, then Builder may file a legal action against
Owner in the applicable U.S. Federal Court to recover the balance not covered by
the proceeds of such sale. Any proceeds of such sale in excess of amounts owed
Builder, including Builder’s costs of termination and Vessel disposal, shall be
paid over to the Owner.
(b) Suspend performance of work unless and until such event of default is cured
by Owner (which right of suspension shall be in addition to any other right
which Builder may have). In the event of suspension, Owner shall pay to Builder
all costs and expenses related to such suspension and the Stipulated Delivery
Date of each affected Unit shall be extended one day for each day of such
suspension.
(c) Complete the Unit(s) pursuant to this Contract and tender it for delivery
and full payment as provided herein, reserving to Builder all rights and claims
against Owner for loss and/or damage, or sell the Unit to another party applying
the proceeds as set out in (ii)(a) above.
     The rights conferred upon Builder under the terms of this Article XX and
elsewhere in this Contract shall be its sole and exclusive remedy at law or
equity upon the happening of the events of default specified herein, or upon any
default on the part of Owner to perform the material undertakings, agreements
and commitments on its part to be performed hereunder. Builder’s failure to
exercise the rights conferred upon it hereunder in anyone or more instances of
the occurrence of an event of default, as hereinbefore defined, shall not
constitute a waiver of all other rights available to Builder under this
Contract.

28



--------------------------------------------------------------------------------



 



ARTICLE XXI — NOTICES:
     Notices required by this Contract to be given by Owner to Builder or to be
given Owner by Builder shall be in writing and will be delivered in person or by
registered mail return receipt requested, or by overnight courier service
providing evidence of receipt, to Builder or Owner, or the designated
representative of either, as the case may be.
     Notices to Builder shall be addressed to: Mr. Boyd E. King, Chief Executive
Officer, VT Halter Marine, Inc., 900 Bayou Casotte Parkway, Pascagoula, MS
39581.
     Notices to Owner shall be addressed to: Mr. Edward Schlueter, Vice
President, Vessel Management Services, Inc., 9487 Regency Square Boulevard,
Jacksonville, FL 32225. In all matters relating to this Contract except warranty
claims, which are covered by Article IX, Warranty, the parties will be
represented by none other than the following named persons Mr. Edward Schlueter
for the Owner and Mr. Boyd E. King for the Builder.
     Each party agrees that at least one of its named representatives will be
available for consultation during normal working hours. Both parties agree that
no one other than the named individuals shall be considered as an agent of
either party for making of admissions or giving of instructions. Except as
herein authorized, no change or modification in this Contract or its
specifications shall be valid or binding on either party unless the same is in
writing and signed by one of the above designated representatives of each party.
Any change in the “Contract Price” resulting from change in specifications shall
be agreed upon between Builder and Owner in writing in advance.
     Any other person may be designated to act for either party upon written
notice of such designation accomplished in accordance with the provisions of
this Article.
ARTICLE XXII – CONSTRUCTION:
     The headings of the Articles, sections or other provisions have been
inserted as a convenience for reference only, and are not to be considered in
any construction or interpretation of this Contract. If any discrepancy or
conflict exists between the provisions of this Contract, the Specifications, and
the Plans, then to the extent of such discrepancy or conflict only, the Contract
(including the Exhibits) shall prevail, but in all other respects the
Specifications and the Plans shall be in full force and effect. If there is any
discrepancy or conflict between the Specifications

29



--------------------------------------------------------------------------------



 



and the Plans, then to the extent of such discrepancy or conflict only, the
Specifications shall prevail but in all other respects the Plans shall be in
full force and effect.
     The Builder shall be responsible for correcting Builder’s errors or
deficiencies in Builder prepared shop or production drawings at no increase in
the Contract Price, provided such errors or deficiencies were not caused by
errors in (i) Owner Furnished Equipment, (ii) Owner Furnished Equipment or other
vendor information furnished by the Owner, or (iii) any other designs,
information or processes furnished by the Owner.
ARTICLE XXIII — CHOICE OF LAW AND DISPUTE RESOLUTION:
     This Contract shall be construed and enforced in accordance with the laws
of the State of New York, U.S.A. Disputes arising prior to delivery of a Unit
concerning the Specifications, Plans and Drawings, and other technical disputes
related to construction of the Unit shall be resolved by arbitration as set
forth in this Article XXIII. The arbitration shall be in Houston, Texas before
the American Bureau of Shipping (the “Technical Arbitrator”). The Technical
Arbitrator shall promptly arbitrate such dispute, and any expense of the
Technical Arbitrator (excluding attorneys’ fees) in connection with the
resolution of such technical disputes shall be paid by the party against which
the adverse decision is rendered.
     All other disputes arising out of the Contract or the Work shall be settled
by binding arbitration in Houston, Texas in accordance with the Commercial
Arbitration Rules of the American Arbitration Association, provided, any
arbitration instituted pursuant to this Article XXIII shall be subject to the
Federal Rules of Civil Procedure and the Federal Rules of Evidence, including
the provisions of such rules governing production of evidence and discovery. The
arbitrators shall be bound by the provision of this Contract where applicable
and shall have no authority to alter any such provision in any way. Any
decision, award or remedy by the arbitrators that is in contravention of the
provisions of this Contract, including but not limited to the limitations on
consequential damages, punitive damages, liquidated damages and warranty, shall
not be binding on the parties hereto.
ARTICLE XXIV — ASSIGNMENT:
     Subject to the terms and conditions contained herein, this Contract,
including all rights under Article IX, Warranty, the benefit of any payments
made to Owner hereunder and title to all

30



--------------------------------------------------------------------------------



 



Owner-Furnished Equipment going into the construction of the Vessel, may be
assigned by Owner to any related or affiliated company of Owner.
     An assignment by Owner to any company or entity not affiliated or related
to Owner may only be made after Owner has obtained Builder’s prior written
consent, which consent shall not be unreasonably withheld.
ARTICLE XXV — PARENT GUARANTEES:
     Crowley Maritime Corporation, a Delaware corporation and parent company of
Owner, shall execute a Parent Guaranty of Owner’s obligations in the form
attached as Exhibit “G”.
ARTICLE XXVI — PRODUCTION SCHEDULE:
     Within Twenty (20) days from the receipt of the Down Payment from Owner,
Builder shall deliver to Owner a production schedule (the “Production Schedule”)
which includes projected dates of Payment Schedule events. Should Builder
believe that a revision to the Production Schedule is required, Builder shall
have the right to revise the Production Schedule upon notice to Owner.
ARTICLE XXVII — COOPERATION WITH OWNER’S LENDER:
     The Builder agrees to cooperate with the Owner and Owner’s lender(s) in
satisfying any reasonable requirements for the financing of the Units, provided
however that the Builder shall not be obligated to alter any material provisions
of this Contract.

31



--------------------------------------------------------------------------------



 



ARTICLE XXVIII — MISCELLANEOUS:
     The Contract Documents constitute the entire agreement, and supersede all
prior agreements and understandings, both written and oral, between the parties
hereto. The invalidity or unenforceability of any phrase, sentence, clause or
section in this Contract shall not affect the validity or enforceability of the
remaining portions of this Contract, or any part thereof.
     IN WITNESS WHEREOF, the parties hereto have executed this Contract as of
the day and year first above written.

              WITNESSES:   BUILDER:    
 
            /s/ Sid Mizell   VT HALTER MARINE, INC.    
 
           
/s/ Rick Zubic
  By:   /s/ Boyd E. King    
 
     
 
BOYD E. KING    
 
      Chief Executive Officer    
 
            WITNESSES:   BUILDER:    
 
            /s/ Sid Mizell   VT HALTER MARINE, INC.    
 
           
/s/ Rick Zubic
  By:   /s/ William E. Skinner    
 
           
 
      WILLIAM E. SKINNER    
 
      Chief Operating Officer    
 
            WITNESSES:   OWNER:    
 
            /s/ Arthur F. Mead III   VESSEL MANAGEMENT SERVICES, INC.    
 
           
/s/ Jennifer Pope
  By:   /s/ Edward J. Schlueter    
 
           
 
      EDWARD J. SCHLUETER    
 
      Authorized Agent    

32